Title: John Julius Pringle to Ralph Izard, 26 April 1778
From: Pringle, John Julius
To: Izard, Ralph


Dear Sir,
Paris 26th. April 1778
In compliance with your request I waited on Dr. Franklin and deliver’d to him your Letter; he had scarcely read it when he said “Mr. Izard has written me a very angry Letter; please to tell him, that he has only made use of general assertions of my having done wrong, which I cannot otherwise answer than by denying. If I have given him any causes of offence, he should let me know what they are.” To this I reply’d, “that you had been kind enough to form so good an opinion of me, as to admit me into a share of your confidence, therefore I could take upon me to say that you were persuaded, you had clearly stated in the several Letters he had received from you, circumstances affording sufficient grounds of offence.” He said, he should be glad to know what those circumstances were. I answer’d in the first place, “that conceiving it your duty as a Member of the States, having a considerable fortune there, and intrusted with a Commission from Congress, to communicate, as occasions offer’d, all the intelligence you could; you found this communication greatly obstructed by a concealment on the part of Dr. Franklin, of proper opportunities, when it was quite unnecessary, or when the end of secrecy might be answer’d, though [if] you had been intrusted with the knowledge of them.” Upon which Dr. Franklin told me, that you had only complained of this in the present Letter, and as to the particular opportunity you mentioned by Monsieur Gerard and Mr. Deane, he had not look’d upon it as a good or proper one, and had not himself made use of it to write.
As another ground of complaint I observed, that while the Commercial Treaty was on the carpet, you consider’d one Article as highly unreasonable and inexpedient, and therefore expressly objected to it; you had in a Letter fully specified the reasons upon which your disapprobation was founded, and had sent this Letter to Dr. Franklin, in hopes of his removing your scruples, and setting you right if you were wrong, or letting your objections and reasons if they were just, produce some good effect before the conclusion of the Treaty. Yet you had never been favoured with any answer on the subject though you had repeatedly requested it. Dr. Franklin alleged that he would have given a full and satisfactory answer, but had been prevented by business and various avocations; Was still willing to give one, but could not conceive why you should be so impatient, suppose he could not give it for a Month hence, what great inconvenience would it occasion? I observed that, the sooner you had it, you might be the better prepared to guard against any misrepresentation. Dr. Franklin assured me, that he had not been, nor would he ever be guilty of any misrepresentation, so far from it that he had not even written any thing concerning the matter. I told him “perhaps you might choose to lay it before Congress, and his answer might enable you to do it more fully and satisfactorily.” Dr. Franklin said, you should have an answer but you must be patient, for he really was very much engaged by other business, and interrupted by people continually coming in upon him, tho’ some upon frivolous errands, as was the case with the two Frenchmen just gone away, who came only to ask him to buy cloth.
I suggested as a third ground of complaint, that you had been directed by Congress, to propose to the Court of Tuscany, a Commercial Treaty similar to the one concluded with this Court, which you therefore required as necessary for your regulation in pursuance of the instructions of Congress, who directed that you should have not only the original Treaty, but the alterations that should be proposed, which were nevertheless withheld from you by Dr. Franklin without the least regard to your applications. Dr. F. replied, did he go into Tuscany, has not the Treaty been sent to him? I said, you had good reasons for staying, that the Treaty was kept from you till the other day, when perhaps it was necessary for you to have had it, as early as possible, even previous to your departure, to give it the maturer consideration, and because there might be explanations you would like to have made here, or observations might occur to you, which you might think adviseable to communicate to Congress, to have their further instructions as soon as you could. I do not recollect that Dr. Franklin made any direct reply to this; he observed, he was clear he had not given you any just cause of offence or reasonable grounds of complaint; that he was studious to avoid contention. He acknowledged he owed you an answer, but tho’ he was in your debt, he hoped you would be a merciful Creditor. He would say, as the debtor in the scripture, have patience and I will pay thee all; that you certainly ought to give him time as you had urged so much matter as would require a Pamphlet in answer. I told him I was sure it was far from being your disposition to court quarrels, that if the reasons he gave in his answer to you were just and satisfactory, you would undoubtedly allow them their full weight, that satisfaction you were desirous of having, and was anxious to have the affair ended. He said, he should endeavour to do it as soon as possible, in the mean time he hoped to have no more such angry Letters from you. His answer he promised should be a cool one, and that people who wrote such angry Letters should keep them ’till they had sufficiently reflected upon the contents before they sent them.
The above is nearly, to the best of my recollection, the substance, if not for the most part, the very words of the Conversation which pass’d between Dr. Franklin and myself upon delivering him your Letter to day. I have the honour to be, Dear Sir Yours sincerely
John Julius Pringle
CopyTo The Honble Ralph Izard Esqr.
